Citation Nr: 1620612	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-23 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for left ankle arthritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving doubt in the Veteran's favor, active military service caused his left ankle arthritis.  


CONCLUSION OF LAW

The criteria for service connection for left ankle arthritis are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

The United States Court of Appeals for the Federal Circuit has held that a Veteran must satisfy a three-element test to establish service connection.  Specifically, the Veteran must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).  Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

A VA examiner diagnosed the Veteran with left ankle arthritis in April 2013, satisfying the first prong of the service connection claim.  Additionally, the service treatment records confirm a 1954 in-service recreational baseball injury, satisfying the second prong of the service connection claim.  The case turns on whether the in-service baseball injury caused the current arthritis.

The evidence regarding the third prong of the service connection claim - medical nexus - consists of a VA examiner's opinion in April 2013; a private opinion in August 2014; a VA physical therapy treatment record in September 2014; and a supplemental VA opinion in March 2015.  The April 2013 examiner opined that the in-service injury did not cause the arthritis but did not explain why.  However, the fact that the Veteran "ha[d] not sought out medical treatment for his left ankle in over 50 years," seemingly underlies his opinion.  VA sought a supplemental opinion in 2015.  This physician concurred with the 2013 examiner, explaining no one could "specifically conclude" a nexus exists.  

In contrast, the Veteran's private physician opined that the Veteran's arthritis is "directly related" to the baseball injury, but did not explain why.  Also, the 2014 record says "a small ossific density...may relate to degenerative change or old trauma."  

The Board finds that each of the four nexus statements is flawed, due to unexplained conclusions, speculation, reliance on an absence of treatment, or the wrong standard of proof.  However, the Veteran has credibly testified that he continuously experienced symptoms of a chronic disability since his military service, and he was eventually diagnosed with arthritis in his ankle.  As such, while the Board could order further medical inquiry, the Board is satisfied based on the evidence that the Veteran's left ankle disability is the result of his military service.  

Therefore, the Board, applying the benefit of the doubt rule, grants service connection for left ankle arthritis.  


ORDER

Service connection for left ankle arthritis is granted.   

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


